Citation Nr: 1759680	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  11-02 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for migraine headaches, to include as secondary to a neck disability. 

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service connected posttraumatic stress disorder (PTSD) and service-connected diabetes.

4.  Entitlement to an evaluation in excess of 30 percent effective December 11, 2014 for service-connected PTSD.

5.  Entitlement to an evaluation in excess of 10 percent for service-connected left lower extremity peripheral neuropathy.

6. Entitlement to an evaluation in excess of 10 percent for service-connected right lower extremity peripheral neuropathy.

7.  Entitlement to service connection for degenerative disc disease and degenerative arthritis of the spine (claimed as neck injury).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1966 to December 1969 and from March 1980 to February 1982. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.
 
The Board remanded the entitlement to service connection for left ear hearing loss, migraines, and a neck disability for further development in January 2015.  The case has since been returned to the Board for appellate review.

In November 2014 the Veteran filed a VA Form 21-526b that claimed, along with other disabilities, entitlement to service connection for a low back disability to include as secondary to a service-connected right knee disability.  Although the Agency of Original Jurisdiction (AOJ) provided the Veteran with an April 2015 VA examination, a rating decision has not been issued.  Consequently, the Board does not have jurisdiction over the claim.  See 38 C.F.R. § 3.103 (b) (2017) (outlining notice requirements associated with VA decisions).  Thus, the issue of entitlement to service connection for a low back disability, to include as secondary to a service-connected knee injury is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).

The issues of entitlement to service connection for erectile dysfunction, left ear hearing loss, headaches, and degenerative disc disease and degenerative arthritis of the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's service-connected bilateral lower extremity neuropathy more nearly approximated mild neuropathy in each lower extremity, including mild incomplete sensory loss, and intermittent pain.

2.  During the appeal period, the Veteran's service-connected PTSD more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; it has not resulted in occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 percent for neuropathy of either lower extremity were not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2017).

2.  The criteria for an evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, including employment, by comparing his/her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.



Lower extremity diabetic neuropathy

The Veteran's service-connected lower extremity diabetic neuropathy is rated 10 percent disabling in each extremity.  His neuropathy is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Pursuant to Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, a 20 percent rating is warranted for moderate incomplete paralysis, a 40 percent rating is warranted for moderately severe incomplete paralysis, a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy, and an 80 percent rating is warranted for complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2017).

The most probative evidence during this period is an April 2015 VA examination.  During the April 2015 VA examination, the examiner found that the Veteran had mild intermittent pain in his right and lower extremity.  Additionally, the examiner found that the Veteran had mild numbness in his right and left lower extremities.  Further, the examiner found that the Veteran had clinical findings of mild incomplete sensory loss of the bilateral lower extremities which is consistent with diagnosis of peripheral neuropathy.  

The Board notes that the Veteran stated that he should be given a 20 percent evaluation.  In that regard, the Veteran stated that his legs "feel as if they weigh a ton," that they "burn all [of] the time," and that they "feel cold."  Importantly, the Veteran stated that he has been experiencing this for the past three years.  See June 2016 VA Form 9.  The Board acknowledges the Veteran's contentions that his lower extremity neuropathy warrants an evaluation greater than 10 percent.  While the Veteran is competent to report on his symptoms, an objective examination is more probative in determining the actual degree of his impairment based on the examiner's training and knowledge of the markers of different levels of impairment.  Here, the examiner considered the Veteran's lay evidence and the physical examination and found that considering all the evidence of record that the disability was mild in nature.  Based on the evidence used, the Board finds that the examiner's determination most probative regarding level of severity.

The Board notes that that no other diagnostic codes provide a basis for any higher or additional ratings for the Veteran's diabetic neuropathy.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to ratings greater than 10 percent for diabetic neuropathy of the lower extremities because his neuropathy of either lower extremity is not more accurately described as moderate incomplete paralysis.  

PTSD effective December 11, 2014

In this case, the Veteran's service-connected PTSD is assigned a 30 percent rating effective December 11, 2014, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent disability evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability evaluation is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.  

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial evaluation in excess of 30 percent for PTSD is not warranted on and after December 11, 2014.

The Veteran was afforded a VA examination in April 2015, at which time he was diagnosed with PTSD.  At that examination the Veteran reported that he is not receiving mental health treatment.  However, he reported that he completed outpatient treatment for depression after he quit his job.  The Veteran also reported that he had no relevant legal or behavioral history during the period on appeal.  He reported that he divorced his current wife on two separate occasions.  However, he reported that she and his adult children are supportive, and that they have good relationships.

On examination, the Veteran's symptoms were anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  The examiner noted that the Veteran's cognitive functioning was within normal limits, that he had short-term memory impairment, that he was in a euthymic mood with congruent affect, he was alert, cooperative, and tracked conversation well.  He further noted that the Veteran was oriented to person, place, time, and situation.  The Veteran denied suicidal/homicidal orientation, and denied hallucinations.

The examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

As noted above, the Veteran reported that he is not currently seeking treatment for his mental health disability.  However, the Veteran's prior mental health outpatient notes showed that he was in a good mood, with no suicidal or homicidal ideations, and that he had a clear thought process.  He was also oriented to person, place, time, and situation.  See February 2015 VA treatment record; January 2015 VA treatment record; December 2014 VA treatment record.  Moreover, they show that the Veteran was studying for an insurance licensure examination.  See February 2015 VA treatment record.

Further, there are nursing notes in which the Veteran reported that he was in good emotional health, had good social and occupational functioning, and had no thoughts of harming himself or others.  See June 2015 VA treatment record; February 2015 VA treatment record; October 2014 VA treatment record; August 2014 VA treatment record.  

The Board acknowledges the Veteran's contentions that his service-connected PTSD warrants an evaluation greater than 30 percent.  In that regard, the Veteran stated that he had no social life other than his church involvement, that he had lost his interest in drag racing, and that there were times when he could not get out of bed.  Additionally, he stated that he sleeps very little.  See July 2016 VA Form 9.

As to social impairment, the Board notes that while the Veteran has divorced and remarried on multiple occasions, the Veteran reported that he had a good relationship with his wife and his adult children.  See April 2015 VA examination.  

With regard to occupational impairment, the Board notes that the Veteran retired in 2014.  When discussing his former employment he stated that he has mentally and physically struggled to overcome his weakness.  However, the Veteran stated that he retired after he became eligible and he was physically becoming burnt out.  

Overall, the Veteran has not demonstrated symptoms consistent with the general level of impairment warranting a 50 percent evaluation for the above appeal period, or akin to the symptoms as found in the rating criteria.  Mauerhan, supra.  When all of the evidence, lay and medical, is considered in totality, the Board finds that the Veteran has been shown to have occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; the evidence does not show reduced reliability and productivity.  The preponderance of the evidence is against a finding that an evaluation in excess of 30 percent is appropriate on and after December 11, 2014, and the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. at 54-56.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an evaluation in excess of 10 percent for service-connected left lower extremity peripheral neuropathy is denied.

Entitlement to an evaluation in excess of 10 percent for service-connected right lower extremity peripheral neuropathy is denied.

Entitlement to an evaluation in excess of 30 percent effective December 11, 2014 for service-connected PTSD is denied.

REMAND

The Veteran has been diagnosed with erectile dysfunction.  See July 2011 VA treatment record.  He has asserted that his erectile dysfunction was related to his service-connected PTSD and diabetes.  See July 2016 VA Form 9.  

The Veteran was afforded an April 2015 VA examination for his diabetes claim.  The examiner found that the Veteran has diabetic peripheral neuropathy, but no other condition related to his diabetes.  The AOJ used this examination as evidence to deny the Veteran's claim for erectile dysfunction as secondary to diabetes.  To date, the Veteran has not been afforded a VA examination to determine the nature and likely etiology of his erectile dysfunction.  An examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, since that examination, the Veteran asserted that his erectile dysfunction is secondary to his service-connected PTSD.  See July 2016 VA Form 9.  Therefore, on remand, a VA examination should be provided for the Veteran's erectile dysfunction.  

The Veteran was most recently afforded a VA examination for his left ear hearing loss in July 2016.  The VA examiner opined that the Veteran's left ear hearing loss  was not at least as likely as not caused by or a result of an event in military service.  In so finding, she stated that in February 1982 the Veteran had a mild hearing loss at the 3000 and 4000 frequencies but there was no decrease compared to November 1979 audiogram.  She further stated that the Veteran's his hearing was within normal limits for VA purposes.  

However, the Board notes that the threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Veteran's in-service audiograms do show some degree of hearing loss pursuant to Hensley.   Further, the examiner did not address the possibility of delayed-onset hearing loss.  Indeed, the examiner relied on her finding of hearing within normal while in service.  Notably, the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran was most recently afforded a VA examination for his spine disability in December 2015.  At that examination, the examiner diagnosed the Veteran with degenerative disc disease of the cervical spine.  The examiner opined that the Veteran's cervical spine disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In so finding, the examiner noted that the Veteran's claims file did not have his service treatment records from November 1966 to December 1969.  The examiner noted that a February 1982 report of medical history documented a 1967 head injury in Vietnam.  However, he stated that the Physician's summary contained no evaluation of the Veteran's statement of his head injury.  Indeed, he stated that without supporting data of injury, the Veteran's neck disability is more likely related to the progression of the aging process. 

In situations where the service records are incomplete, lost or presumed destroyed through no fault of the veteran, VA has a heightened duty to assist in the development of the case, as well as a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt doctrine.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, in this case it appears as if the examiner based his opinion on the lack of in-service documentation, specifically the Physician's summary.  Thus, the AOJ should obtain a new opinion regarding the Veteran's neck disability that fully considers the lay testimony of record.  

The Veteran's claim of entitlement to service connection for headaches was denied on the basis of a May 2010 VA examination that resulted in an opinion linking his headaches to a neck disability.  The Veteran contended in his January 2011 VA Form 9 that the neck disability is etiologically related to an in-service accident.  A grant of the Veteran's claim with respect to the neck disability "could have a significant impact" on his headache claim, so "the two conditions are inextricably linked together."  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  For example, if the claim of entitlement to service connection for a neck disability is granted, the Veteran may be entitled to secondary service connection for his claimed headache disability or, alternatively, may be entitled to service connection for his claimed headache disability due to aggravation resulting from his neck disability.  See 38 C.F.R. § 3.310 (setting forth standards for secondary service connection and aggravation of a nonservice-connected disability by a service-connected disability).

For all these reasons, it would be improper for the Board to issue a final decision on the headache claim before the Veteran has had the benefit of all required assistance and adjudications by the RO with respect to the neck disability claim.  Therefore, the headache claim is remanded for readjudication after all necessary development is completed and a statement of the case is issued with respect to the neck disability claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his back disability, erectile dysfunction, migraines, and left ear hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding VA treatment records.

2.  After completing directive #1, the AOJ should obtain an opinion to determine the nature and etiology of any current erectile dysfunction.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has erectile dysfunction that manifested in service or is otherwise causally or etiologically related to his military service.  

The examiner should also provide an opinion as to whether it is at least likely as not (a 50 percent probability or more) that the Veteran's erectile dysfunction was caused or aggravated by the Veteran's service-connected PTSD or diabetes.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing directive #1, the AOJ should obtain an opinion to determine the nature and etiology of the Veteran's degenerative disc disease and degenerative arthritis of the cervical spine.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  In rendering this opinion, the examiner should specifically discuss the Veteran's credible contention that he injured his neck in Vietnam in 1967.  See January 2016 correspondence; May 2012 correspondence.

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has a cervical spine disability that manifested in service or is otherwise causally or etiologically related to his military service.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that he or she provide a rationale for the conclusion that an opinion could not be provided without resort to speculation.

4.  After completing directive #1, the AOJ should forward the Veteran's claim to a qualified medical examiner concerning the likelihood that the Veteran's left ear hearing loss is related or attributable to his active duty service, to specifically include his reports of acoustic trauma during service.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  The examiner must be provided a copy of this REMAND.

The examiner should opine as to whether it is at least as likely as not (a 50% or greater probability) that any current left ear hearing loss had its onset in service, was caused by military service, or is related to military service, to include whether any injury due to loud noise exposure experienced therein contributed to his current left ear hearing loss.  The examiner should specifically consider the Veteran's lay statements regarding acoustic trauma.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


